Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim status
Claims 1, 8 and 15 have been amended. Claims 20 and 21 have been canceled. Claims 1-19 are allowed. 
Allowable Subject Matter
Claims 1-19 are allowed over prior art of record. The following is an examiner’s statement of reasons for allowance:
     When interpreting the current independent claims, in light of the Specification filed on 12/31/2014, the claimed invention is patentably distinct from the prior art of record. In particular, the prior art of record individually or in combination does not disclose or fairly suggest the method which involves receiving a request for multimedia content to be delivered to the client device comprising channels for providing the requested multimedia content to a user. The channels available for providing the requested multimedia content are determined. The requests for the multimedia content are sent and a content stream is received based on the one or more requests for the multimedia content. The content stream in one or more of the channels of the client device is outputted. In this case, the advantage is that the supplemental content to the client devices can alert a user to other multimedia content. The one or more module can be configured to automatically detect changes in device channel availability of the mobile device during the playback of requested multimedia content. The content delivery proxy server can analyze various portions of the requested multimedia content and thus, the prior art of record does not disclose or fairly suggest the limitations of independent claim 1 “the content stream including the requested multimedia content and supplemental content that is associated with a same genre or a same topic 
        Accordingly, dependent claims 2-7, 9-14 and 16-19 are also allowed. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labelled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BERHANU SHITAYEWOLDETSADIK whose telephone number is (571)270-7142.  The examiner can normally be reached on M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on 5712723865.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 




/BERHANU SHITAYEWOLDETADIK/Examiner, Art Unit 2455

/DAVID R LAZARO/Primary Examiner, Art Unit 2455